 
 
I 
111th CONGRESS 1st Session 
H. R. 2472 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2009 
Mr. Coffman of Colorado (for himself, Mr. Alexander, Mr. Bilbray, Mr. Burton of Indiana, Mr. Poe of Texas, and Mr. Lamborn) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To prevent the fraudulent use of social security account numbers by allowing the sharing of social security data among agencies of the United States for identity theft prevention and immigration enforcement purposes, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Social Security Number Fraud and Identity Theft Prevention Act. 
2.Sharing of social security data for immigration enforcement purposes 
(a)Social security account numbersSection 264(f) of the Immigration and Nationality Act (8 U.S.C. 1304(f)) is amended to read as follows: 
 
(f)Notwithstanding any other provision of law (including section 6103 of the Internal Revenue Code of 1986), the Secretary of Homeland Security, the Secretary of Labor, and the Attorney General are authorized to require an individual to provide the individual's social security account number for purposes of inclusion in any record of the individual maintained by either such Secretary or the Attorney General, or of inclusion in any application, document, or form provided under or required by the immigration laws. . 
(b)Exchange of informationSection 290(c) of the Immigration and Nationality Act (8 U.S.C. 1360(c)) is amended by striking paragraph (2) and inserting the following new paragraphs: 
 
(2)
(A)Notwithstanding any other provision of law (including section 6103 of the Internal Revenue Code of 1986), if earnings are reported on or after January 1, 1997, to the Social Security Administration on a social security account number issued to an alien not authorized to work in the United States, the Commissioner of Social Security shall provide the Secretary of Homeland Security with information regarding the name, date of birth, and address of the alien, the name and address of the person reporting the earnings, and the amount of the earnings. 
(B)The information described in subparagraph (A) shall be provided in an electronic form agreed upon by the Commissioner and the Secretary. 
(3)
(A)Notwithstanding any other provision of law (including section 6103 of the Internal Revenue Code of 1986), if the Commissioner of Social Security determines that a social security account number has been used with multiple names, the Commissioner shall provide the Secretary of Homeland Security with information regarding the name, date of birth, and address of each individual who used that social security account number, and the name and address of the person reporting the earnings for each individual who used that social security account number. 
(B)The information described in subparagraph (A) shall be provided in an electronic form agreed upon by the Commissioner and the Secretary for the sole purpose of enforcing the immigration laws. 
(C)The Secretary, in consultation with the Commissioner, may limit or modify the requirements of this paragraph, as appropriate, to identify the cases posing the highest possibility of fraudulent use of social security account numbers related to violation of the immigration laws. 
(4)
(A)Notwithstanding any other provision of law (including section 6103 of the Internal Revenue Code of 1986), if more than one person reports to the Commissioner of Social Security earnings for an individual during a single tax year, the Commissioner shall provide the Secretary of Homeland Security information regarding the name, date of birth, and address of the individual, and the name and address of each person reporting earnings for that individual. 
(B)The information described in subparagraph (A) shall be provided in an electronic form agreed upon by the Commissioner and the Secretary for the sole purpose of enforcing the immigration laws. 
(C)The Secretary, in consultation with the Commissioner, may limit or modify the requirements of this paragraph, as appropriate, to identify the cases posing the highest possibility of fraudulent use of social security account numbers related to violation of the immigration laws. 
(5)
(A)The Commissioner of Social Security shall perform, at the request of the Secretary of Homeland Security, a search or manipulation of records held by the Commissioner if the Secretary certifies that the purpose of the search or manipulation is to obtain information that is likely to assist in identifying individuals (and their employers) who are using false names or social security account numbers, who are sharing a single valid name and social security account number among multiple individuals, who are using the social security account number of a person who is deceased, too young to work, or not authorized to work, or who are otherwise engaged in a violation of the immigration laws. The Commissioner shall provide the results of such search or manipulation to the Secretary, notwithstanding any other provision of law (including section 6103 of the Internal Revenue Code of 1986). 
(B)The Secretary shall transfer to the Commissioner the funds necessary to cover the costs directly incurred by the Commissioner in carrying out each search or manipulation requested by the Secretary under subparagraph (A). . 
(c)False claims of citizenship by nationals of the United StatesSection 212(a)(6)(C)(ii)(I) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(6)(C)(ii)(I)) is amended by inserting or national after citizen. 
 
